COURT OF APPEALS OF VIRGINIA


              Present: Judges Chafin, Russell and Senior Judge Clements
              Argued at Richmond, Virginia
UNPUBLISHED




              TERENCE LAMONT COLLINS, JR.
                                                                                             MEMORANDUM OPINION* BY
              v.            Record No. 0765-17-2                                              JUDGE TERESA M. CHAFIN
                                                                                                 OCTOBER 23, 2018
              COMMONWEALTH OF VIRGINIA


                                              FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                                                           W. Reilly Marchant, Judge

                                           Daniel W. Hall (Law Office of Daniel W. Hall, on brief), for
                                           appellant.

                                           Elizabeth Kiernan Fitzgerald, Assistant Attorney General (Mark R.
                                           Herring, Attorney General, on brief), for appellee.


                            The Circuit Court of the City of Richmond convicted Terence Lamont Collins, Jr., of

              aggravated malicious wounding, attempted robbery, and two counts of using a firearm in the

              commission of a felony. On appeal, Collins maintains that the circuit court erred by denying his

              motion to suppress evidence obtained from the search of his cell phone. Collins also challenges

              the sufficiency of the evidence supporting his convictions. For the following reasons, we affirm

              Collins’s convictions.

                                                                             I. BACKGROUND

                            “In accordance with established principles of appellate review, we state the facts in the

              light most favorable to the Commonwealth, the prevailing party in the trial court[, and] accord

              the Commonwealth the benefit of all inferences fairly deducible from the evidence.” Riner v.




                                                                          
                            *
                                Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Commonwealth, 268 Va. 296, 303, 601 S.E.2d 555, 558 (2004). So viewed, the evidence is as

follows.

            A. THE SHOOTING AND INITIAL IDENTIFICATION OF COLLINS

       Around 11:00 a.m. on February 5, 2016, David Johnson saw Collins at a convenience

store in downtown Richmond. Johnson knew Collins from “the street.” Collins offered to give

Johnson a ride to a nearby barbershop, and Johnson accepted the offer. Johnson bought heroin

from Collins in a parking lot near the barbershop. During the transaction, Collins saw that

Johnson possessed a substantial amount of money.

       Collins followed Johnson through the parking lot after the heroin transaction. At some

point, Collins pointed a pistol at Johnson and told him to “kick the money.” Collins then shot

Johnson in both of his legs. Johnson refused to give his money to Collins. Collins shot Johnson

in the buttocks as he was running toward an alley. Collins also fired a shot at Johnson’s torso,

but the bullet got caught in Johnson’s jacket and did not actually hit him. As he was running,

Johnson’s leg buckled and he fell to the ground. After Johnson fell, Collins shot him again in the

right leg. He then demanded Johnson’s money and hit him in the face with the pistol. When

Johnson cried for help, Collins ran to his car and drove away from the area.

       Police officers and emergency medical personnel promptly arrived at the scene of the

shooting in response to a 9-1-1 call. Johnson initially told the police officers that he did not

know who shot him. After he was transported to the hospital, however, Johnson told the police

that someone named “Tee” shot him with a “pink and black .380” caliber pistol. Johnson also

provided a detailed physical description of his assailant, and told the police that the shooter was

wearing an “Army fatigue jacket.” Based on Johnson’s description, the police identified Collins

as a suspect. Johnson subsequently identified Collins as the shooter from a photo lineup.




                                                -2-
       The police obtained warrants for Collins’s arrest, and he was taken into custody five days

after the shooting. Collins denied any involvement in the shooting. He told the police that he

did not know Johnson or own any firearms. Collins had two cell phones with him when he was

taken into custody. He was also wearing a camouflage jacket.

       B. THE SEARCH OF THE CELL PHONE AND THE MOTION TO SUPPRESS

       Detective Mark Godwin, the lead investigator in the present case, applied for two search

warrants pertaining to Collins’s cell phones. Godwin initially requested a warrant allowing him

to search the personal property held by the jail in which Collins was an inmate and seize the cell

phones that he possessed when he came into police custody. Godwin submitted this request to a

magistrate in Prince George County, the jurisdiction where the jail was located.

       In the affidavit supporting the warrant, Godwin described the shooting and explained

how Collins was identified as a suspect. The affidavit also noted that Collins had cell phones in

his possession when he was taken into custody. The affidavit then stated:

               Based on your affiant’s training and experience investigating
               weapons offenses, as well as violent crimes, your affiant knows
               that offenders communicate with cellular devices by means of
               phone conversations, text messages, email, and social media
               applications. Your affiant has investigated numerous violent
               criminal cases in which cell records, to include call detail lists,
               contact lists, text message content were instrumental in
               understanding how a violent crime occurred and who was
               involved. Therefore, . . . your affiant requests a search warrant be
               issued to further this investigation.

       Additionally, the affidavit discussed Godwin’s law enforcement training and experience.

The affidavit stated that Godwin had been a police officer for nine years and that he was

currently an aggravated assault detective. The affidavit also explained that Godwin had

investigated numerous crimes involving violence.

       The magistrate issued the requested warrant. Pursuant to the warrant, Godwin searched

Collins’s personal property and seized two cell phones. Godwin then applied for an additional
                                               -3-
warrant allowing him to search the contents of one of the cell phones. As the search of the cell

phone was to be conducted within the City of Richmond, Godwin submitted his request for the

second warrant to a circuit court judge sitting in that jurisdiction. Godwin submitted an almost

identical affidavit to support the second warrant. Notably, the affidavit contained the statement

regarding the role of cell phones in violent crimes previously quoted in this opinion. After

reviewing the affidavit, a circuit court judge issued the requested warrant.

              The police found several images on the cell phone when they executed the search

warrant. One of the images showed a hand holding a pink and black Ruger .380 caliber pistol.

Another image showed Collins. Both images were created within eleven minutes of each other

on December 8, 2015, approximately two months before the shooting.

              Collins filed a motion to suppress the evidence obtained from the cell phone. Collins

argued that the warrant authorizing the search of the cell phone was not supported by probable

cause. Specifically, Collins maintained that the affidavit supporting the warrant failed to

establish any factual connection between the charged offenses and the cell phone or any reason

to believe that evidence pertaining to the shooting would be found on the cell phone. In addition,

Collins contended that the warrant was overbroad because it allowed the police to search all of

the data on the cell phone.

              Following a hearing on Collins’s motion to suppress, the circuit court determined that

“the affidavit for the search warrant, and the search warrant itself[,] lacked sufficient

particularity and were facially overbroad.”1 Nevertheless, the circuit court concluded that the

evidence obtained from the search of the cell phone was admissible under the good faith

                                                            
              1
         As the Commonwealth did not challenge this ruling, the only issue before us is whether
the circuit court erred in determining that the evidence was admissible under the good faith
exception. Therefore, we decline to address whether the circuit court correctly concluded that
the underlying affidavit failed to establish probable cause to support the search warrant at issue.
See Adams v. Commonwealth, 48 Va. App. 737, 745 n.5, 635 S.E.2d 20, 24 n.5 (2006).
                                                 -4-
exception set forth in United States v. Leon, 468 U.S. 897 (1984). The circuit court

acknowledged that the law regarding cell phone searches was in a “state of uncertainty and flux.”

The circuit court also noted that a circuit court judge issued the warrant authorizing the search.

Under these circumstances, the circuit court concluded that the police reasonably relied on the

search warrant in good faith and denied Collins’s motion to suppress.

                                  C. COLLINS’S JURY TRIAL

       Johnson testified about the events of the shooting at Collins’s trial. He unequivocally

identified Collins as his assailant, and testified that Collins shot him with a “pink and black .380”

caliber pistol. He also testified that Collins drove a small blue four-door car with “donut tires”

on the day of the shooting and that Collins was wearing an “Army fatigue jacket” on that day.

Johnson explained that he did not identify Collins as his assailant at the scene of the shooting

because a crowd of people had gathered around him and he feared further bodily harm if he

identified Collins as the shooter in public.

       Raymond Fleming, a Dominion Power employee working nearby on the day of the

shooting, also testified at Collins’s trial. Fleming testified that he heard five gunshots coming

from the area where the shooting occurred. Fleming testified that he saw a man matching

Collins’s general description “walking away really fast” from the area where the gunshots were

fired. Fleming explained that the man “kept looking back to his left over his shoulder.” Fleming

testified that the man was wearing an “old school . . . Army camo” jacket and that he drove away

from the area in a small blue four-door car with a “donut” tire.

       Eugene Provost, a crime scene detective, testified that three .380 caliber cartridge cases

and two bullets were found at the crime scene. An additional bullet was recovered following

Johnson’s medical treatment. Jami Dizon, a firearm and tool mark forensic scientist, analyzed

the cartridge cases and bullets. Dizon testified that the three cartridge cases were fired from the

                                                -5-
same firearm and that the three bullets were fired from the same firearm. While Dizon could not

verify that the cartridge cases and the bullets were fired from one firearm, she concluded that

both the cartridge cases and the bullets could have been fired from a Ruger .380 caliber pistol.

       The images obtained from Collins’s cell phone were admitted into evidence, including

the image of the pink and black Ruger .380 caliber pistol. Additionally, the camouflage jacket

that Collins was wearing when he came into police custody was admitted into evidence.

       Collins presented defense evidence following the Commonwealth’s case-in-chief.

Collins testified on his own behalf. Collins acknowledged that he knew Johnson and that he

gave him a ride on the day of the shooting. Collins explained that he initially lied to the police

about the shooting because he had sold heroin to Johnson. Collins denied that he owned a pink

and black pistol, and explained that the image on his cell phone was the cover of his rap mix

tape. Collins admitted that he had previously been convicted of five felonies and three

misdemeanors involving moral turpitude.

       Collins testified that a man wearing a black jacket and a black “du-rag” approached

Johnson in the alley near the barbershop on the day of the shooting. When the man said

“something like I got you, got your ass, got you,” Collins turned and ran back to his car. He then

heard a gunshot. Collins suggested that the shooting was related to Johnson’s gang affiliation.

       Collins also presented testimony from Joshua Brown, an individual who called 9-1-1

after the shooting. Brown testified that he was sitting in his car near the scene of the shooting

when he heard one gunshot. He then saw an individual wearing a “black cap and a black

hoodie” “bolt” from the alley where the shooting occurred.

       The jury ultimately convicted Collins of aggravated malicious wounding, attempted

robbery, and two counts of using a firearm in the commission of a felony. This appeal followed.




                                                -6-
                                          II. ANALYSIS

       On appeal, Collins contends that the circuit court erred by denying his motion to suppress

the evidence obtained from the search of his cell phone. Collins argues that the warrant

authorizing the search only stated generalized suspicions and failed to establish the required

nexus between the cell phone and the shooting. Collins maintains that the affidavit supporting

the warrant was so lacking in indicia of probable cause that an objective police officer could not

have reasonably relied on it in good faith. Therefore, Collins contends that the circuit court erred

by determining that the evidence obtained from his cell phone was admissible under the good

faith exception established by Leon and subsequent cases.

       Collins also argues that the evidence presented at trial was insufficient to support his

convictions. Collins contends that the evidence failed to establish that he was the perpetrator of

the charged offenses. While Collins acknowledges that Johnson unequivocally identified him as

the shooter, Collins maintains that Johnson’s testimony was contradicted by additional evidence

presented in this case. He also argues that Johnson was inherently incredible.

       Upon review, we conclude that the circuit court did not err by admitting the evidence

obtained from Collins’s cell phone pursuant to the Leon good faith exception. We also conclude

that the evidence presented in this case was sufficient to support Collins’s convictions.

    A. THE CIRCUIT COURT DID NOT ERR BY DENYING COLLINS’S MOTION TO
          SUPPRESS THE EVIDENCE OBTAINED FROM HIS CELL PHONE

       “A defendant’s claim that evidence was seized in violation of the Fourth Amendment

presents a mixed question of law and fact that we review de novo on appeal.” McCain v.

Commonwealth, 275 Va. 546, 551, 659 S.E.2d 512, 515 (2008). “In considering such questions,

[we are] required to give deference to the factual findings of the trial court and to determine

independently whether, under the law, the manner in which the evidence was obtained satisfies

constitutional requirements.” McCain v. Commonwealth, 261 Va. 483, 490, 545 S.E.2d 541,
                                                -7-
545 (2001). “The defendant has the burden to show that, considering the evidence in the light

most favorable to the Commonwealth, the trial court’s denial of his suppression motion was

reversible error.” McCain, 275 Va. at 552, 659 S.E.2d at 515.

       “The Fourth Amendment of the United States Constitution requires that a search warrant

be based upon probable cause.” Sowers v. Commonwealth, 49 Va. App. 588, 595, 643 S.E.2d

506, 510 (2007). Generally, “[w]here law enforcement officers illegally search private premises

or seize property without probable cause in violation of the Fourth Amendment, the illegally

seized evidence will be excluded from evidence [in a criminal prosecution].” Colaw v.

Commonwealth, 32 Va. App. 806, 810, 531 S.E.2d 31, 33 (2000); see also Anzualda v.

Commonwealth, 44 Va. App. 764, 779, 607 S.E.2d 749, 756 (2005) (en banc).

       In Leon, “the United States Supreme Court established a good-faith exception to the

exclusionary rule, applicable when a search is conducted pursuant to a warrant subsequently

determined to be defective for Fourth Amendment purposes.” Ward v. Commonwealth, 273 Va.

211, 222, 639 S.E.2d 269, 274 (2008). “Under the good faith exception, ‘[w]here a police officer

has an objectively reasonable belief that the issuing magistrate had probable cause to issue the

search warrant, the officer may rely upon the magistrate’s probable cause determination and the

evidence [obtained pursuant to the defective warrant] will not be excluded.’” Sowers, 49

Va. App. at 602, 643 S.E.2d at 513 (quoting Colaw, 32 Va. App. at 810-11, 531 S.E.2d at 33).

       “[T]he exclusionary rule is designed to deter police misconduct rather than to punish the

errors of judges and magistrates.” Id. (quoting Leon, 468 U.S. at 916). “An officer ordinarily

cannot be expected to question the magistrate’s determination of probable cause.” Adams, 48

Va. App. at 747, 635 S.E.2d at 24. “Evidence seized pursuant to a warrant should be suppressed

‘only in those unusual cases in which exclusion will further the purposes of the exclusionary

rule.’” Id. at 746, 635 S.E.2d at 24 (quoting Leon, 468 U.S. at 918). “[P]enalizing the officer for

                                               -8-
the magistrate’s error, rather than his own, cannot logically contribute to the deterrence of Fourth

Amendment violations.” Leon, 468 U.S. at 921.

        “The good-faith exception is not without limitations. In Leon, the Supreme Court

outlined four circumstances in which the good-faith exception to the exclusionary rule would not

apply.” Ward, 273 Va. at 222, 639 S.E.2d at 274. A police officer cannot have an objectively

reasonable belief that probable cause exists for a search and suppression is an appropriate

remedy:

               “(1) [W]hen the [magistrate] ‘was misled by information in an
               affidavit that the affiant knew was false or would have known was
               false except for his reckless disregard of the truth’; (2) when ‘the
               issuing magistrate wholly abandoned his judicial role . . .’;
               (3) when ‘an affidavit [is] so lacking in indicia of probable cause
               as to render official belief in its existence entirely unreasonable’;
               or (4) when ‘a warrant [is] so facially deficient . . . that the
               executing officers cannot reasonably presume it to be valid.’”

Id. at 222-23, 639 S.E.2d at 274 (quoting United States v. Perez, 393 F.3d 457, 461 (4th Cir.

2004) (quoting Leon, 468 U.S. at 923)); see also Sowers, 49 Va. App. at 602, 643 S.E.2d at 513.

       Collins bases his appellate argument on the third limitation to the Leon good faith

exception. Collins argues that the affidavit supporting the warrant authorizing the search of his

cell phone was so lacking in indicia of probable cause that a reasonable police officer could not

have relied on it in good faith. Collins emphasizes that the only statements contained in the

affidavit suggesting that evidence pertaining to the shooting would be found on his cell phone

were Godwin’s generalized statements about the behavior of violent criminals. Therefore,

Collins contends that the affidavit failed to establish any factual nexus between the shooting and

the data contained on the cell phone.

       Assuming without deciding that the circuit court correctly determined that the warrant at

issue was not supported by probable cause, we find that the circuit court correctly concluded that

the evidence obtained from the search of Collins’s cell phone was admissible pursuant to the
                                                -9-
Leon good faith exception. Although the affidavit supporting the warrant may have failed to

establish the requisite nexus between the cell phone and the shooting, it was not “so lacking in

indicia of probable cause as to render official belief in its existence entirely unreasonable.”

Leon, 468 U.S. at 923 (emphasis added); see also Ward, 273 Va. at 222, 639 S.E.2d at 274.

       “[A]s long as there is some indicia of probable cause in the underlying affidavit, we will

apply the good faith exception as long as a reasonable police officer, after assessing the facts set

forth in the affidavit, could have believed that the warrant was valid.” Anzualda, 44 Va. App. at

781, 607 S.E.2d at 757. In the present case, the affidavit supporting the warrant at issue

contained some indicia of probable cause. The affidavit contained a description of the shooting,

and stated that the victim identified Collins as his assailant. The affidavit also indicated that

Collins had a cell phone in his possession when he was taken into police custody following the

shooting. The affidavit then explained that the data contained in a suspect’s cell phone was often

“instrumental in understanding how a violent crime occurred and who was involved.”

       While conclusions based on a police officer’s training and experience are not sufficient in

themselves to provide a basis for probable cause, a magistrate may consider such conclusions

when determining whether to issue a search warrant. See Sowards, 49 Va. App. at 597, 643

S.E.2d at 510. Based on Godwin’s training and experience, he concluded that Collins’s cell

phone likely contained evidence pertaining to the shooting. In the affidavit supporting the

warrant, Godwin explained that violent offenders often communicated with their cell phones and

that their cell phones frequently contained evidence of their crimes. The affidavit also described

Godwin’s prior law enforcement experience, and indicated that he had investigated numerous

violent crimes. These statements established a nexus, “however slight,” between the shooting

and Collins’s cell phone. See Anzualda, 44 Va. App. at 784, 607 S.E.2d at 759.




                                                - 10 -
       Moreover, additional circumstances supported police reliance on the warrant at issue. “In

determining whether police officers relied in good faith on a judicially issued warrant, we may

‘take into account information known to police officers that was not included in the search

warrant affidavit.’” Midkiff v. Commonwealth, 54 Va. App. 323, 332, 678 S.E.2d 287, 292

(2009) (quoting Adams, 275 Va. at 273, 657 S.E.2d at 94). In this case, Godwin obtained two

warrants regarding the cell phones. A magistrate in Prince George County issued a warrant

authorizing Godwin to search Collins’s property and seize any cell phones that he found, and a

circuit court judge sitting in the City of Richmond issued a warrant authorizing the search of the

contents of the cell phone. Thus, two different officials had previously determined that

Godwin’s affidavit established a sufficient nexus between the shooting and Collins’s cell phone.

       We conclude that a reasonable police officer could have relied in good faith on the

warrant authorizing the search of Collins’s cell phone. The warrant contained some indicia of

probable cause establishing that evidence of the shooting would be found on the cell phone, and

both a magistrate and a circuit court judge concluded that probable cause supported the search.

Under these circumstances, the circuit court did not err by determining that the evidence

obtained from Collins’s cell phone was admissible under the Leon good faith exception.

    B. THE EVIDENCE WAS SUFFICIENT TO SUPPORT COLLINS’S CONVICTIONS

       When considering the sufficiency of the evidence on appeal, we “presume the judgment

of the trial court to be correct” and reverse only if the trial court’s decision is “plainly wrong or

without evidence to support it.” Davis v. Commonwealth, 39 Va. App. 96, 99, 570 S.E.2d 875,

876-77 (2002); see also Code § 8.01-680. Under this standard, “a reviewing court does not ‘ask

itself whether it believes that the evidence at the trial established guilt beyond a reasonable

doubt.’” Crowder v. Commonwealth, 41 Va. App. 658, 663, 588 S.E.2d 384, 387 (2003)

(quoting Jackson v. Virginia, 443 U.S. 307, 318-19 (1979)). It asks instead whether “any

                                                - 11 -
rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Kelly v. Commonwealth, 41 Va. App. 250, 257, 584 S.E.2d 444, 447 (2003) (en banc)

(emphasis added) (quoting Jackson, 443 U.S. at 319). “This familiar standard gives full play to

the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts.” Jackson, 443

U.S. at 319.

        On appeal, Collins contends that the evidence presented at trial failed to establish that he

was the perpetrator of the charged offenses. Collins maintains that Johnson’s testimony was

incredible. Collins emphasizes that Johnson’s testimony regarding the shooting was inconsistent

with the evidence found at the crime scene. Collins also notes that Johnson’s testimony was

contradicted by his own version of the shooting and the testimony of Brown, the individual who

called 9-1-1 after the shooting.

        “The credibility of the witnesses and the weight accorded the evidence are matters solely

for the fact finder who has the opportunity to see and hear that evidence as it is presented.”

Smith v. Commonwealth, 56 Va. App. 711, 718, 697 S.E.2d 14, 17 (2010) (quoting Sandoval v.

Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d 730, 732 (1995)). “[T]he conclusions of the

fact finder on issues of witness credibility may be disturbed on appeal only when we find that the

witness’ testimony was ‘inherently incredible, or so contrary to human experience as to render it

unworthy of belief.’” Ragsdale v. Commonwealth, 38 Va. App. 421, 429, 565 S.E.2d 331, 335

(2002) (quoting Ashby v. Commonwealth, 33 Va. App. 540, 548, 535 S.E.2d 182, 187 (2000)).

        “At trial, the Commonwealth bears the burden of proving the identity of the accused as

the perpetrator beyond a reasonable doubt.” Cuffee v. Commonwealth, 61 Va. App. 353, 364,

735 S.E.2d 693, 698 (2013) (quoting Blevins v. Commonwealth, 40 Va. App. 412, 423, 579

S.E.2d 658, 663 (2003)). In the present case, Johnson unequivocally identified Collins as his

                                                 - 12 -
assailant. Johnson testified that he knew Collins before the shooting. Johnson also provided a

detailed physical description of Collins to the police after the shooting, and later selected him as

the perpetrator from a photo lineup. Johnson’s testimony identifying Collins as his assailant was

not inherently incredible.

       Moreover, Johnson’s testimony regarding the shooting was corroborated by substantial

evidence. Johnson testified that Collins shot at him five times. Fleming, the Dominion Power

employee working nearby, testified that he heard five gunshots on the day of the shooting.

Johnson also testified that Collins was wearing an “Army fatigue jacket” and driving a small

blue four-door car with “donut tires” on the day of the shooting. Fleming testified that he saw an

individual wearing a camouflage jacket quickly walk away from the scene of the shooting and

drive away in a similar car with a “donut tire” on one of its wheels.

       Johnson also testified that Collins shot him with a pink and black .380 caliber pistol.

Cartridge cases and bullets were found at the crime scene that could have been fired by a .380

caliber firearm. Furthermore, an image found on Collins’s cell phone showed a hand holding a

pink and black Ruger .380 caliber pistol, and a forensic scientist testified that the cartridge cases

and bullets found at the crime scene could have been fired by a similar weapon.

       Collins notes that Johnson testified that he was initially shot in the parking lot rather than

the alley. As no cartridge cases or bullets were found in the parking lot, Collins maintains that

Johnson’s description of the shooting was incredible. This argument is without merit. Provost,

the detective who collected evidence from the crime scene, testified that first responders often

inadvertently moved evidence when responding to an emergency medical situation. Although

Johnson testified that Collins shot at him five times, the police only found three cartridge cases

and three bullets following the shooting. Based on this evidence, the jury could have reasonably




                                                - 13 -
inferred that the police simply failed to discover all of the cartridge cases and bullets located at

the crime scene.

       While Johnson’s testimony regarding the shooting was inconsistent with Collins’s

testimony about the incident, the jury reasonably rejected Collins’s testimony. “In its role of

judging witness credibility, the fact finder is entitled to disbelieve the self-serving testimony of

the accused and to conclude that the accused is lying to conceal his guilt.” Flanagan v.

Commonwealth, 58 Va. App. 681, 702, 714 S.E.2d 212, 222 (2011) (quoting Marable v.

Commonwealth, 27 Va. App. 505, 509-10, 500 S.E.2d 233, 235 (1998)). In the present case, the

jury was entitled to reject Collins’s self-serving testimony that an unknown man shot Johnson.

       Notably, the evidence in this case established that Collins immediately fled from the

scene of the shooting. The Supreme Court of Virginia has explained that “[f]light following the

commission of a crime is evidence of guilt.” Clagett v. Commonwealth, 252 Va. 79, 93, 472

S.E.2d 263, 271 (1996). Additionally, Collins lied to the police about the shooting. Collins

initially told the police that he did not know Johnson, and he denied any involvement in the

shooting. “A false or evasive account is a circumstance, similar to flight from a crime scene, that

a fact finder may properly consider as evidence of guilty knowledge.” Covil v. Commonwealth,

268 Va. 692, 696, 604 S.E.2d 79, 82 (2004). Further, Collins’s credibility was impeached by his

prior criminal convictions. See Code § 19.2-269; Va. R. Evid. 2:609.

       Collins contends that Brown’s testimony supported his description of the shooting.

Brown testified that he saw a man wearing black clothing run away from the alley immediately

after the shooting. Although Collins suggested that this man may have been the shooter, the jury

could have inferred that this individual was merely a bystander running away from the shooting

or a concerned individual running to get help. The shooting occurred in downtown Richmond in

the middle of the day, and many people were nearby.

                                                - 14 -
       We conclude that the evidence presented by the Commonwealth was sufficient to support

Collins’s convictions. Ample evidence established that Collins was the perpetrator of the

offenses at issue. Johnson unequivocally identified Collins as his assailant, and his testimony

regarding the shooting was corroborated by substantial evidence. Accordingly, the circuit court

did not err by convicting Collins of the present offenses.

                                       III. CONCLUSION

       For the reasons stated, we affirm Collins’s convictions.

                                                                                        Affirmed.




                                               - 15 -